Title: Charles Adams to John Adams, 4 June 1796
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York June 4th 1796
          
          The canvass of the votes for Senators for this district and for Members of Assembly to Represent the City of New York was finished yesterday by the Statement I send you herewith you will perceive that the politics of this State have begun to run in a vigorous stream in the proper channel. Mr Burr is by this time pretty well convinced that his popularity is much less than he had fondly imagined. All is well. Those who are most acquainted with the sentiments of the people at large predict a federal Representation in both houses of six to one. We already see the benefit of our last census.—
          I met Mr King yesterday he informs me that my brother was nominated by the President as Minister Plenipotentiary to Portugal. There is a report in circulation in this City that Genet is again appointed Minister from France to The United States and that he has instructions to demand ten thousand men to aid the French in the West Indies. such is the report a few days will determine the truth or falshood of it.
          If true we are again plunged into a dilemma. The Minister cannot be received unless we chuse to be a mark for the finger of scorn to point at. There is at present no necessity to comment upon a circumstance as yet unveiled. You friends here are all in good health Mrs Adams joins me in the sentiments of respectful affection to my mother and your self with which I am your son
          
            Charles Adams.
          
        